 



EXHIBIT 10.16
WEST CORPORATION
NONQUALIFIED DEFERRED COMPENSATION PLAN
(as amended and restated effective October 24, 2006)
ARTICLE I.
INTRODUCTION
     1.1 Name and Purpose. The Employer has established and maintains the West
Corporation Nonqualified Deferred Compensation Plan, for the benefit of the
Company’s Directors and a select group of management or highly compensated
employees of the Employer. The Plan is intended to be a deferred compensation
plan for a select group of management or highly compensated employees, as
described in Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA. The Employer
intends that the Plan (and any grantor trust described in Section 6.1) shall be
treated as unfunded for tax purposes and for purposes of Title I of ERISA. The
Employer’s obligations hereunder, if any, to a Participant (or to a
Participant’s beneficiary) shall be unsecured and shall be a mere promise by the
Employer to make payments hereunder in the future. A Participant (or the
Participant’s beneficiary) shall be treated as a general, unsecured creditor of
the Employer. The Plan is not intended to qualify under section 401(a) of the
Code.
     1.2 Effective Date. The Effective Date of this Plan, as restated herein, is
October 24, 2006.
ARTICLE II.
ELIGIBILITY AND PARTICIPATION
     2.1 Eligibility. Before the beginning of each Plan Year, the Compensation
Committee will designate the Directors and employees who are eligible to
participate in the Plan for such Plan Year; provided, however, that any employee
so designated shall be from a select group of management or highly compensated
employees, which means Executive Vice Presidents and above and other officers
whose Compensation was $100,000 or more in the year prior to the year in which
the Participant makes a Deferral Election pursuant to Section 3.1. An
individual’s eligibility to make a deferral to the Plan in any given Plan Year
does not guarantee that individual the right to make a deferral in any
subsequent Plan Year.
     2.2 Participation and Cessation of Participation. An Eligible Individual
for any Plan Year may make a Deferral Election on a timely basis as described in
Section 3.1, and if the Eligible Individual makes such a Deferral Election he or
she shall be a Participant until he or she has received a distribution of his or
her entire Deferral Account. A Participant who, for any reason, no longer
participates on the Company’s Board of Directors nor is employed by the Company
or any of its subsidiaries and affiliates will cease to be eligible to defer
compensation under this Plan and will become entitled to distributions as
described in Article VI.

 



--------------------------------------------------------------------------------



 



ARTICLE III.
ENROLLMENT AND DEFERRAL ELECTIONS
     3.1 Participant Elections to Defer. Each Eligible Individual who intends to
participate in the Plan shall make a Deferral Election, in a form acceptable to
the Administrator, with regard to that portion of his annual Compensation (if
any) that shall be deferred hereunder, in accordance with the following:
     (a) Salary Deferral Elections. An Eligible Employee may elect to defer, in
whole percentage increments, up to 50% of his Salary (or such other percentage
as authorized by the Compensation Committee of the Directors).
     (b) Bonus Deferral. An Eligible Employee may elect to defer, either in
whole percentage increments or a flat-dollar amount, a portion of any periodic
bonus payable to him or her; provided, however, that such election may not
exceed 100% of any amount that would otherwise be paid as a periodic bonus. For
the avoidance of doubt, the term “periodic bonus” shall include bonuses payable
under the Company’s Senior Management Transaction Bonus Plan and Senior
Management Retention Plan, in each case as in effect from time to time.
     (c) Director Fee Deferral. An Eligible Director may elect to defer, either
in whole percentage increments or a flat-dollar amount, a portion of the fees he
will be paid for serving as a Director; provided, however, that such election
may not exceed 100% of any amount that would otherwise be paid for such
services.
     (d) Minimum and Maximum Deferral. Notwithstanding any other provision of
the Plan, an Eligible Individual who elects to defer a portion of his
Compensation must elect to defer a combination of Salary, periodic bonus, and
Director fees in an amount that is expected to be no less than $10,000, and in
no event in excess of $500,000, during any one Plan Year.
     (e) Timing of Elections. No later than December 31 of each Plan Year, or
such earlier date as the Plan Administrator shall determine, each Eligible
Individual shall be permitted to make a Deferral Election with regard to a
portion of his or her annual Compensation attributable to services performed in
the immediately following Plan Year. A Deferral Election shall remain in effect
only for the Plan Year to which it relates. An Eligible Individual must make a
separate Deferral Election before each December 31 in order to make a deferral
for the following Plan Year. Once made, a Deferral Election is irrevocable,
subject only to the early distribution provisions of Section 6.1, the one-time
redeferral provision of Section 6.2, and the one-time acceleration provision of
Section 6.3.
     (f) Period of Deferral. Each Deferral Election made by an Eligible
Individual shall include an election of the date on which the amount of such
deferral (together with any investment gains thereon) will be distributed. Such
date shall be no earlier than the fifth year following the Plan Year to which
the Deferral Election relates, subject only to the early distribution provisions
of Section 6.1, the one-time redeferral provision of Section 6.2, or the
one-time acceleration provision of Section 6.3.

-2-



--------------------------------------------------------------------------------



 



     3.2 Deferral Account. The Compensation Committee shall maintain a Deferral
Account in the name of each Participant for deferrals made in accordance with
Section 3.1. A Participant’s Deferral Account shall include a subaccount for
each deferral made under the Plan and any Employer contributions made to the
Participant under the Plan pursuant to a Deferral Election for a given Plan
Year. Each such subaccount shall reflect: (i) the amount deferred or contributed
during that Plan Year, (ii) any amounts distributed during that Plan Year, and
(iii) the total Earnings on the Deferral Account described in Section 3.3.
Deferred amounts shall be credited to subaccounts as soon as practicable
following the date Compensation would otherwise have been paid to the
Participant but for his Deferral Election. The portion of a Participant’s
Deferral Account that is attributable to any Deferral Election (and any Earnings
thereon) shall be nonforfeitable at all times.
     3.3 Investment of Deferral Account.
     (a) In General. A Participant shall have the right to direct the investment
of amounts deferred to his or her Deferral Account on or after October 24, 2006
by electing to have his or her Deferral Account notionally invested, in
percentages elected by the Participant, in hypothetical investment options, the
value of which shall track either Equity Strips or Measurement Funds.
     An election by a Participant to invest or not to invest his or her Deferral
Account in Equity Strips is an irrevocable election. Investment elections to any
Measurement Fund may be changed quarterly by the Participant (but only among
such Measurement Funds and under no circumstances from a Measurement Fund to
Equity Strips) on such date and in such manner as determined by the Compensation
Committee in its sole discretion.
     Notwithstanding any other provision of this Plan that may be interpreted to
the contrary, Equity Strips and the Measurement Fund(s) are to be used for
measurement purposes only, and the allocation of each Participant’s Deferral
Account to such Equity Strips and Measurement Fund(s), the calculation of
additional amounts, and the crediting or debiting of such additional amounts to
such Participant’s Deferral Account shall not be considered or construed in any
manner as an actual investment of such Participant’s Deferral Account in any
such Equity Strips or Measurement Fund(s).
     (b) One-Time Reallocation of Deferral Accounts. Notwithstanding any
then-current or prior Investment Designation, each Participant’s Deferral
Account shall be reallocated effective as of October 24, 2006 according to this
Section 3.3(b).
          (i) In General. Notwithstanding any Participant’s prior Investment
Designation directing all or a portion of his or her Deferral Account to be
invested in common stock of the Company, unless otherwise provided in
Section 3.3(b)(ii), the entire amount of each Participant’s Deferral Account
shall be converted into Measurement Funds as provided in this Section 3.3(b)(i).
Subject to Section 3.3(b)(ii), each Deferral Account will be allocated among the
Measurement Funds available under the Plan based on the Participant Investment
Designation in effect immediately prior to October 24, 2006, without regard to
any election to invest all or a portion of his or her Deferral Account in
Company common stock; provided, that if a Participant’s Investment Designation
in effect immediately prior to October 24, 2006 does

-3-



--------------------------------------------------------------------------------



 



not direct any portion of his or her Deferral Account to be invested in
Measurement Funds, amounts in his or her Deferral Account will be reallocated
into notional shares of a money market fund selected by the Company until such
Participant makes an election to invest the Deferral Account in Measurement
Fund(s) in accordance with the terms of the Plan.
          (ii) Key Employee Election. Notwithstanding any provision of this
Section 3.3(b) to the contrary, the Compensation Committee may designate certain
Participants listed on the attached Schedule A to make a one-time election to
redesignate all or a portion of the part of the Participant’s Deferral Account
that is notionally invested in shares of Company common stock or Measurement
Funds to be notionally invested in Equity Strips. Such election must be made on
or before September 11, 2006, in a form acceptable to the Plan Administrator.
For purposes of implementing such a redesignation, the value of a share of
Company common stock shall be $48.75 and the value of an Equity Strip shall be
set at $100.00.
     3.4 Valuation of Equity Strips. The value of an Equity Strip, for purposes
of the Plan (including, but not limited to the distribution provisions of
Article VI), shall be determined by the Compensation Committee, based on the
most recent annual valuation of the Company. For all Plan Years beginning prior
to January 1, 2008, the value of an Equity Strip shall be set at $100.00.
     3.5 Adjustment of Participants’ Deferral Accounts.
     (a) In General. A Participant’s Deferral Account shall be credited or
debited each Accounting Date (or, with respect to that portion of a
Participant’s Deferral Account attributable to periodic bonuses or Director
fees, each time such amount is deferred into the Plan) based on the
then-applicable value of Equity Strips and the performance of each Measurement
Fund selected by the Participant, as though (i) the Participant’s deferrals were
invested in the Equity Strips and Measurement Fund(s) in the percentages
applicable to such payroll period as of the date that they are credited to the
Participant’s Deferral Account; and (ii) any distributions made to the
Participant that decrease the Participant’s Deferral Account balance ceased
being invested in the Equity Strips and Measurement Fund(s) in the percentages
applicable to such payroll period, as of a date no earlier than the last
business day of the payroll period preceding the date of distribution, at the
closing price on such date. The Participant’s Deferral Account will be revalued
on each Accounting Date, based on the price of the Equity Strips in effect on
that date, as determined by the Compensation Committee pursuant to Section 3.4,
the value of the Measurement Funds on that date, and the percentages in which
the Participant is invested in Equity Strips and each of the Measurement Funds.
     To the extent a Participant’s Account is deemed to be invested in and
Measurement Funds and is not entirely distributed within three years from the
date the Participant ceases to be a Director or separates from service with the
Company for any reason, the Participant’s entire vested Deferral Account shall
thereafter be deemed to be invested in a money market fund designated by the
Compensation Committee until such Deferral Account is fully distributed to the
Participant.
     (b) Procedure. As of each Accounting Date, the Compensation Committee
shall:

-4-



--------------------------------------------------------------------------------



 



          (i) First, charge to the proper Deferral Accounts all payments or
distributions made since the last preceding Accounting Date;
          (ii) Next, credit each Participant’s Deferral Account with amounts
deferred on behalf of the Participant made since the last preceding Accounting
Date;
          (iii) Next, credit each Participant’s Deferral Account with any
Employer Contributions (as defined in Section 4.1) made on behalf of the
Participant since the last preceding Accounting Date; and
          (iv) Next, adjust each Participant’s Deferral Account for applicable
Earnings since the last preceding Accounting Date.
     In the event of a corporate transaction involving the Company (including,
without limitation, any stock dividend, stock split, extraordinary cash
dividend, recapitalization, reorganization, merger, consolidation, split-up,
spin-off, combination, or exchange of shares), the Compensation Committee shall
adjust the portion of each Participant’s Deferral Accounts deemed to be invested
in Equity Strips in order to preserve the benefits or potential benefits of such
Deferral Accounts. Any adjustments shall be made in a manner that the
Compensation Committee in its sole discretion determines to be equitable.
     3.6 Additional Limitation on Deferral Elections. Notwithstanding anything
in this Section to the contrary, the Plan Administrator may limit a
Participant’s Deferral Election if, as a result of any election, a Participant’s
Compensation from the Employers would be insufficient to cover taxes and
withholding applicable to the Participant.
ARTICLE IV.
EMPLOYER CONTRIBUTIONS
     4.1 Employer Matching Contributions. To the extent a Participant makes a
Deferral Election and makes an Investment Designation that such deferrals and
Earnings thereon initially be measured by Equity Strips, the Employer will make
an Employer Matching Contribution. All Employer Matching Contributions shall be
designated to be invested in Equity Strips and shall remain hypothetically
invested in Equity Strips. No Employer Matching Contribution will be made with
respect to any amount deferred by the Participant for which Earnings are
measured based on an Investment Designation other than Equity Strips. For the
avoidance of doubt, no Employer Matching Contribution shall be made on amounts
that are notionally invested in Equity Strips as a result of a one-time
reallocation election made pursuant to Section 3.3(b)(ii).
     4.2 Accounting for Employer Matching Contributions. Employer Contributions
on behalf of a Participant will be recorded in a separate subaccount maintained
in the Participant’s Deferral Account as of the Crediting Date of the underlying
deferral. Such subaccount will be deemed to be invested in Equity Strips and
will be adjusted from time to time in the same manner as described in
Article III.
     4.3 Vesting of Employer Matching Contributions. As of October 24, 2006,
each Participant who is then actively employed by an Employer shall be fully
vested in the Employer

-5-



--------------------------------------------------------------------------------



 



Matching Contributions that have been allocated to such Participant’s Deferral
Account as of such date. Effective for Employer Matching Contributions allocated
to Deferral Accounts after October 24, 2006 each Participant’s nonforfeitable
interest in such Employer Matching Contributions will equal 20%, multiplied by
the Participant’s Years of Service following the later to occur of
(A) January 1, 2007 and (B) the first day of the Plan Year in which the
Participant participates in the Plan. A Participant shall forfeit immediately
any non-vested portion of his or her Deferral Account if such Participant:
(i) voluntarily terminates employment with the Employer and does not immediately
thereafter serve as a Director; or (ii) ceases to be an Employee or Director due
to Cause. A Participant’s Deferral Account will become nonforfeitable
immediately if: (i) the Participant dies or becomes Disabled or is terminated by
the Employer without Cause; (ii) a Change in Control occurs; or (iii) the Plan
terminates. Notwithstanding the preceding, to the extent and solely to the
extent that a Participant has elected to receive a distribution of 100% of his
or her 2006 Plan Year deferrals pursuant to Section 6.3 below, any Employer
Matching Contributions in respect of 2006 deferrals made on or after October 24,
2006 shall be nonforfeitable as of the Crediting Date on which such Employer
Matching Contributions are credited.
ARTICLE V.
FUNDING
     The Employer, in its sole and absolute discretion, may (or may not) acquire
any investment product or any other instrument or otherwise invest any amount to
provide the funds from which it can satisfy its obligation to make benefit
payments under this Plan. Any investment product or other item so acquired for
the convenience of the Employer shall be the sole and exclusive property of the
Employer (or a Trust established by the Employer) with the Employer (or the
Trust) named as sole owner and sole beneficiary thereof. To the extent that a
Participant or his or her Beneficiary acquires a right to receive payments from
the Employer under the provisions hereof, such right shall be no greater than
the right of any unsecured general creditor of the Employer.
ARTICLE VI.
TIMING AND FORM OF BENEFIT PAYMENTS
     6.1 Timing of Distribution. The vested portion of a Participant’s Deferral
Account shall be distributed on the earlier of:
The deferred distribution date indicated on the Participant’s Deferral Election
and in accordance with subsection 3.1(f); andThe date that the Participant
separates from service with the Employer or ceases to be a Director..
     Notwithstanding the foregoing or any provision of this Plan to the
contrary, in the case of a Participant who is a “specified employee” within the
meaning of Code section 409A, payment of such Participant’s Deferral Account due
to separation from service shall not be made before the date which is six
(6) months after the date of separation from service or, if earlier, the date of
death of such Participant.

-6-



--------------------------------------------------------------------------------



 



     6.2 One-time Redeferral Election. A Participant may modify a prior election
regarding the time of distribution under subsection 6.1(a), provided that any
such election (i) shall not be effective until twelve (12) months after the date
on which the new election is made; (ii) must be made at least twelve (12) months
in advance of the first scheduled payment date; and (iii) must provide for a new
payment date that is at least 5 years after the first scheduled payment date. If
a Participant timely makes a new election pursuant to the foregoing, the vested
portion of his Deferral Account shall be paid on the earlier of:
     (a) The new deferred distribution date designated by the Participant; or
     (b) The date that the Participant terminates employment with the Employer
or ceases to be a Director.
          Notwithstanding the foregoing or any provision of this Plan to the
contrary, in the case of a Participant who is a “specified employee” within the
meaning of Code section 409A, payment of such Participant’s Deferral Account due
to separation from service shall not be made before the date which is six
(6) months after the date of separation from service or, if earlier, the date of
death of such Participant.
     6.3 One-Time 2007 Early Cash-Out Election. To the extent consistent with
the requirements of Section 409A of the Code and transition guidance issued
thereunder and notwithstanding any provisions of Section 6.1 or 6.2 to the
contrary, a Participant may elect on or before December 31, 2006, or such
earlier date selected by the Plan Administrator, in a form acceptable to the
Plan Administrator, to accelerate the receipt of all or some portion of the
amounts that would become payable pursuant to Section 6.1(a) on or after
January 1, 2007 to a date determined by the Plan Administrator that occurs on or
after January 1, 2007 but in no event later than March 15, 2007. Any election
under this Section 6.3 will become irrevocable on December 31, 2006, in
accordance with the requirements of Section 409A of the Code and transition
guidance issued thereunder. To the extent that a portion of the distribution
made pursuant to an election under this Section 6.3 is required to be made in
Equity Strips, the value of an Equity Strip shall be set at $100.00.
     6.4 Form of Distribution. Distributions from the Plan may be made in either
a single, lump sum distribution or five annual installments (approximately 20%
each year), as elected irrevocably by the Participant on his or her
Participation Agreement for such Plan Year. Distributions from the Participant’s
Deferral Account that are notionally invested in a Measurement Fund will be
distributed in cash. Distributions from the Participant’s Deferral Account that
are notionally invested in Equity Strips shall be distributed solely in Equity
Strips, unless the Plan Administrator, in its sole discretion, accepts a
Participant’s election to receive a distribution of such amounts in cash. Such
election shall be made in a form acceptable to the Plan Administrator.
     6.5 Beneficiaries. A Participant may designate his or her primary
Beneficiary or Beneficiaries to receive the amounts as provided herein after his
or her death in accordance with the Beneficiary Designation provisions of the
Participation Agreement. A Participant also may designate his or her contingent
Beneficiary or Beneficiaries to receive amounts as provided herein if all
primary Beneficiaries predecease the Participant or have ceased to exist on the
date

-7-



--------------------------------------------------------------------------------



 



of the Participant’s death. In the absence of such a designation, the Employer
shall pay any such amount to the Participant’s estate.
ARTICLE VII.
ADMINISTRATION
     7.1 Plan Administrator. The Plan shall be administered by the Compensation
Committee of the Board of Directors of the Company.
     7.2 Plan Administrator’s Rights, Duties and Powers. The Plan Administrator
shall have all the powers necessary and appropriate to discharge its duties
under the Plan, which powers shall be exercised in the sole and absolute
discretion of the Plan Administrator, including, but not limited to, the
following:
     (a) To construe and interpret the provisions of the Plan and to make
factual determinations thereunder, including the power to determine the rights
or eligibility under the Plan and amounts of benefits (if any) under the Plan,
and to remedy ambiguities, inconsistencies or omissions, and such determinations
by the Plan Administrator shall be binding on all parties.
     (b) To adopt such rules of procedure and regulations as in its opinion may
be necessary for the proper and efficient administration of the Plan and as are
consistent with the Plan and trust agreement, if any.
     (c) To direct the payment of distributions in accordance with the
provisions of the Plan.
     (d) To employ agents, attorneys, accountants, actuaries or other persons
(who also may be employed by the Employers) and to delegate to them such powers,
rights and duties as the Plan Administrator may consider necessary or advisable
to carry out administration of the Plan.
     (e) To appoint an investment manager to manage (with power to acquire and
dispose of) the assets of the Employer that may be used to satisfy benefit
obligations under the Plan, and to delegate to any such investment manager all
of the powers, authorities and discretions granted to the Plan Administrator
hereunder or under a Trust (if any).
     7.3 Interested Plan Administrator Member. If a member of the Plan
Administrator is also a Participant in the Plan, the Administrator member may
not decide or determine any matter or question concerning distributions of any
kind to be made to him or her or the nature or mode of settlement of his or her,
unless such decision or determination could be made by the Plan Administrator
member under the Plan if the Plan Administrator member were not serving within
the Plan Administrator.
     7.4 Expenses. All costs, charges and expenses reasonably incurred by the
Plan Administrator will be paid by the Employer. No compensation will be paid to
a member of the Plan Administrator as such.

-8-



--------------------------------------------------------------------------------



 



     7.5 Claims. The Employer shall afford a reasonable opportunity to the
claimant whose claim for benefits has been denied for a review of the decision
denying such claim. Ultimately, the interpretation and construction of this Plan
by the Plan Administrator, and any action taken hereunder, shall be binding and
conclusive upon all parties in interest, provided, however, that nothing herein
shall prevent any Participant or Beneficiary from enforcing his or her rights as
a general unsecured creditor hereunder.
     7.6 Reports. The Plan Administrator shall provide the Participant with a
statement reflecting the amount of the Participant’s Deferral Account at least
quarterly.
     7.7 No Liability. No employee, agent, officer, trustee, member, volunteer
or director of the Employer shall, in any event, be liable to any person for any
action taken or omitted to be taken in connection with the interpretation,
construction or administration of this Plan, so long as such action or omission
to act be made in good faith.
ARTICLE VIII.
AMENDMENT AND TERMINATION
     This Plan may not be amended, altered or modified, except by a written
instrument signed by the Employer and the Participants affected thereby or their
respective successors; provided that the Employer may amend, alter, modify or
terminate this Plan on a prospective basis at any time, provided (i) that no
such amendment, alteration, modification or termination shall adversely affect a
Participant’s entitlement to benefits attributable to amounts credited to his or
her Deferral Account in any Plan Year immediately prior to the Plan Year of the
amendment, alteration, modification or termination of this Plan, and (ii) that
until all amounts are distributed, the Employer must continue to offer
Investment Designations that are at least reasonably comparable to the options
available prior to such amendment, alteration, modification or termination.
ARTICLE IX.
MISCELLANEOUS
     9.1 Non-Assignability of Benefits. Neither any Participant nor any
Beneficiary under this Plan shall have any power or right to transfer, assign,
anticipate, hypothecate or otherwise encumber any part or all of the amounts
payable hereunder. Such amounts shall not be subject to seizure by any creditor
of a Participant or any Beneficiary hereunder, by a proceeding at law or in
equity, nor transferable by operation of law in the event of the bankruptcy or
insolvency of any Participant or any Beneficiary hereunder. Any such attempted
assignment or transfer shall be void and shall terminate the Participant’s
participation in this Plan, and the Employer then may pay the benefits hereunder
as if the Participant had terminated employment.
     9.2 Impact on Other Benefits. Except as otherwise required by the Code or
any other applicable law, this Plan and the benefits provided herein are in
addition to all other benefits which may be provided by the Employer to the
Participants from time to time, and shall not

-9-



--------------------------------------------------------------------------------



 



reduce, replace or otherwise cause any reduction, in any manner, with regard to
any of such other benefits.
     9.3 Notices. Any notice, consent or demand required or permitted to be
given under the provisions of this Plan by the Employer or any Participant or
Beneficiary shall be in writing, and shall be signed by the person or entity
giving or making the same. If such notice, consent or demand is mailed, it shall
be sent by United States certified mail, postage prepaid, addressed to the
principal office of the Employer, or if to a Participant or Beneficiary to such
individual or entity’s last known address as shown on the records of the
Employer. The date of such mailing shall be deemed the date of notice, consent
or demand.
     9.4 Tax Withholding. The Employer shall have the right to deduct from all
deferrals and payments made under this Plan any federal, state or local taxes
required by law to be withheld with respect to such deferrals and payments.
     9.5 Governing Law. This Plan shall be governed by and construed in
accordance with the internal laws of the State of Nebraska.

-10-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Employer has executed and adopted this Plan as of
the Effective Date.

                  WEST CORPORATION    
 
           
 
  By:   /s/ Paul M. Mendlik    
 
     
 
   
 
  Its:   Executive Vice President — Chief Financial Officer and Treasurer    
 
     
 
   

-11-



--------------------------------------------------------------------------------



 



APPENDIX I
DEFINITIONS
     Except as otherwise provided herein, the terms provided in this Appendix I
shall have the following definitions wherever used in this Plan with initial
capital letters.
     Accounting Date means the last day of each payroll period, or any other
accounting date as determined by the Plan Administrator in its sole discretion.
     Beneficiary means any person, entity, or any combination thereof the
Participant names in the Participation Agreement as beneficiary to receive
benefits under this Plan in the event of the Participant’s death, or in the
absence of any such designation, the Participant’s estate. A Participant may
amend his Participation Agreement to name a new Beneficiary at any time.
     Cause means that the Participant has engaged in an act of willful
misconduct, gross negligence, fraud or moral turpitude, as determined by the
Employer.
     Change in Control means during any period of two consecutive years or less:
(i) individuals who at the beginning of such period constitute the entire Board
of Directors of the Company shall cease for any reason to constitute a majority
thereof unless the election of, or nomination for election by the Company’s
stockholders, of each new director was approved by a vote of at least two-thirds
of the directors then still in office who were directors at the beginning of the
period; (ii) the shareholders of the Company approve any merger or consolidation
as a result of which the common stock of the Company shall be changed, converted
or exchanged (other than a merger with a wholly-owned subsidiary of the Company)
or liquidation of the Company or any sale or disposition of 50% or more of the
assets or earning power of the Company; or (iii) the shareholders of the Company
approve any merger or consolidation to which the Company is a party as a result
of which the persons who were shareholders of the Company immediately prior to
the effective date of the merger or consolidation shall have beneficial
ownership of less than 50% of the combined voting power for election of
directors of the surviving corporation following the effective date of such
merger or consolidation.
     Code means the Internal Revenue Code of 1986, as amended.
     Company means West Corporation, a Delaware corporation, and any successor
corporation.
     Compensation means the total cash compensation earned and payable to a
Participant for services rendered to the Company as an employee (as reported on
Form W-2) or as a Director (as reported on Form 1099).
     Compensation Committee means the Compensation Committee of the Company’s
Board of Directors.

 



--------------------------------------------------------------------------------



 



     Crediting Date means the date a deferred amount is credited to the
Participant’s Deferral Account.
     Deferral Account means the account established as provided in Article III
of the Plan to hold amounts attributable to the Participant as provided in
Article IV of the Plan.
     Deferral Election means the provisions of the Participation Agreement
providing for the Participant to elect to defer a portion of his or her
Compensation, as amended from time to time.
     Director means a member of the Company’s Board of Directors.
     Disability means that a Participant has been considered “disabled” under
the Employer’s long-term disability plan maintained for employees generally;
provided, however, that if there is no such plan at the time or if the
Participant does not participate in such plan, the Participant shall be
considered “disabled” if he or she is entitled to collect disability benefits
from the Social Security Administration.
     Earnings means the amount credited to each Participant’s Deferral Account
as provided in Article III of the Plan.
     Eligible Director means a Director eligible to participate in the Plan, as
provided under Section 2.1.
     Eligible Employee means an Employee eligible to participate in the Plan, as
provided under Section 2.1.
     Eligible Individual means any Eligible Director or Eligible Employee.
     Employee means an employee of the Employer selected by the Employer to
participate in this Plan, and who elects to participate in this Plan by
executing and delivering to the Employer a Participation Agreement; provided,
however, that all employees selected by the Employer shall be members of a
select group of management or highly compensated employees as described in
Sections 202, 301 and 401 of ERISA.
     Employer means West Corporation and any entity within the same controlled
group of corporations within the meaning of Sections 414(b) and (c) of the Code.
     Employer Matching Contribution means a contribution made by the Employer
equal to a percentage of the amount deferred by a Participant, as designated by
the Employer from time to time.
     Equity Strip means an undivided interest in 8 shares of Class A Common
Stock of West Corporation and 1 share of Class L Common Stock of West
Corporation.
     ERISA means the Employee Retirement Income Security Act of 1974, as
amended.

 



--------------------------------------------------------------------------------



 



     Investment Designation means the provisions of the Participation Agreement
providing for the Participant’s direction of the investment of his or her
Deferral Account as described in Article III of this Plan, as amended or
replaced from time to time.
     Measurement Fund means any investment fund available under the West
Corporation Employee 401(k) Retirement Plan, or a successor plan.
     Participant means an Employee or a Director who has executed a
Participation Agreement and who otherwise meets the requirements of Section 2.2.
     Participation Agreement means the agreement executed by Participant that
includes provisions for the Participant’s Deferral Election, Beneficiary
Designation, and Investment Designation.
     Plan means the West Corporation Nonqualified Deferred Compensation Plan as
from time to time amended and in effect.
     Plan Administrator means the Compensation Committee of the Board of
Directors of the Company.
     Plan Year means the 12-month period beginning on each January 1.
     Salary means the Employee’s base salary, as determined by the Employer.
     Trust means any trust that may be established in connection with the Plan
to set-aside assets of the Plan and provide security to Participants; provided,
however, that unless otherwise agreed to by the Participant and Employer, the
assets held in such trust would remain the property of the employer and subject
to creditors of the corporation.
     Year of Service means a Plan Year in which the Employee worked for the
Employer or for any other entity which merged with the Employer or was otherwise
acquired by the Employer if the Employee was employed on a full-time basis by
such other entity at the time of such merger or other acquisition.

 



--------------------------------------------------------------------------------



 



EXHIBIT A
PARTICIPATION AGREEMENT

         
 
       
Name of Participant:
       
 
       
Participant’s Address:
       
 
       
Social Security No.:
       
 
       
 
       
 
       
Date of Birth:
       
 
       

I. DEFERRAL ELECTION
     The Participant hereby elects to defer the following amount or percentage
of his or her Compensation (or part thereof) pursuant to the West Corporation
Nonqualified Deferred Compensation Plan (“Plan”) for the                     
Plan Year (i.e., calendar year):
Salary
                    % for such year
Periodic Bonus
$                    for such year, OR
                    % for such year
Director Fees
$                    for such year, OR
                    % for such year
II. DEFERRAL DATE
     The Participant hereby elects irrevocably that, subject to the terms of the
Plan, all amounts identified in Part I above for such Plan Year shall be payable
on the following date:
 
(can be no earlier than the fifth year following the Plan Year of Deferral)

 



--------------------------------------------------------------------------------



 



III. FORM OF PAYMENT
     The Participant hereby elects irrevocably that, subject to the terms of the
Plan, all amounts identified in Part I above for such Plan Year shall be payable
in the form of:
                     A single, lump sum distribution
                     Five substantially equal installments (based on percentage)
IV. BENEFICIARY DESIGNATION
     The Participant hereby designates the following individual(s) or
entity(ies) as his or her beneficiary(ies) pursuant to Plan in accordance with
Section 6.5 of the Plan (insert name, Social Security Number, relationship, date
of birth and address of individuals; fully identify any Trust by the name of the
trust, date of execution of the trust, the trustee’s name, the trust’s address,
and the trust’s Employer Identification Number):

      Primary Beneficiary(ies)   Percentage

 
 
 

      Contingent Beneficiary(ies) (if no primary beneficiary remains)  
Percentage

 
 
 
The Participant hereby reserves the right to change this Beneficiary
Designation, and any such change shall be effective when executed in writing by
the Participant and delivered to the Employer, all in the manner as designated
by the Employer from time to time.

 



--------------------------------------------------------------------------------



 



IV. INVESTMENT DESIGNATION
FOR CURRENT DEFERRAL ELECTION
     The Participant hereby designates the following investment or investments
as provided in the Plan:

              Invested Percentage  
West Corporation (“Equity Strips”)
       
 
     
 
       
Measurement Funds
       
Wells Fargo Stable Return Fund (DSRF1)
       
 
     
Wells Fargo Diversified Bond Fund (NVMFX)
       
 
     
PIMCO Total Return (PTRAX)
       
 
     
Wells Fargo Growth Balanced Fund (NVGBX)
       
 
     
MFS Balanced Domestic Total Return (MSFRX)
       
 
     
Wells Fargo Index Fund (NVINX)
       
 
     
MFS Large Cap Value (MEIAX)
       
 
     
Fidelity Advisor Growth Opportunities (FAGOX)
       
 
     
Dreyfus Appreciation (DGAGX)
       
 
     
Wells Fargo Large Cap Growth Fund (NVLCX)
       
 
     
Janus Growth & Income (JAGIX)
       
 
     
Goldman Sachs Mid Cap Value (GCMAX)
       
 
     
PIMCO MidCap Growth Fund (PMCGX)
       
 
     
AIM Mid Cap Equity (GTAGX)
       
 
     
Goldman Sachs Small Cap Value (GSSIX)
       
 
     
Franklin Balance Sheet Investors Fund (FRBSX)
       
 
     
Janus Worldwide Fund (JAWWX)
       
 
     
Templeton Growth Fund (TEPLX)
       
 
     

     The Participant hereby reserves the right to change such investment
designation from time to time as permitted by the Plan and the Employer, and any
such change shall become effective when executed in writing by the Participant
and delivered to the Employer, all in the

 



--------------------------------------------------------------------------------



 



manner as designated by the Employer from time to time; provided, however, that
any election to invest in Equity Strips is irrevocable.
     In the event that the Employer desires to acquire any product or other item
(including but not limited to a life insurance policy on the Participant’s life)
in connection with this Plan, the Participant hereby agrees to reasonably
cooperate to the extent necessary in such process.
     IN WITNESS WHEREOF, the Employer and the Participant have executed this
Participation Agreement on the dates designated below.

                     
 
                                PARTICIPANT    
Date:
                                                  Signature of Participant    
 
                                WEST CORPORATION    
 
                   
Date:
          By:        
 
                   
 
          Its:        
 
                   

 



--------------------------------------------------------------------------------



 



Schedule A
Key Employees for Purposes of Section 3.3(b)(ii)
T. Barker
N. Berger
S. Etzler
P. Mendlik
S. Stangl
M. Lavin
J. Hanson
M. Sturgeon
M. Mazour
J. Richards
D. Mussman
R. Johnson

 